Bell, J.
On the trial of a claim case, where the issue is the bona fides of transactions between the defendant in execution and the claimant, and where there are circumstances which, if not satisfactorily explained, may be regarded, as badges of fraud, the findings of the jury on the issue can not be disturbed by this court on the general grounds only. Dumas v. Barnesville Bank, 36 Ga. App. 810, 811 (138 S. E. 243). The testimony of the claimant, having disclosed circumstances which the jury were authorized to regard as badges of fraud, did not demand a verdict in his favor. Compare Redd v. Lathem, 32 Ga. App. 214 (123 S. E. 175); Blount v. Dunlap, 34 Ga. App. 666 (4) (130 S. E. 693); Kelly v. Gates, 36 Ga. App. 763 (138 S. E. 280).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.